 

 

. LOBGED
_.. GOPY

 

AO 442 (Rev. 01/09) Arrest Warrant

 

  
 

UNITED STATES DISTRICT COURT

for the

 

 

District of Arizona

United States of America

 

 

 

v. )
David Allen Harbour, Case No. CR-19-898-PHX-DLR
)
Defendant
ejenaan
AMENDED
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arr ested) David Allen Harbour ;
who is accused of an offense or violation based on the following document filed with the court:

A Indictment [ Superseding Indictment Cl Information © Superseding Information O Complaint
Probation Violation Petition C Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:

18:1343 - Wire Fraud
18:1957 - Transactional Money Laundering

Date: 08/01/2019 a eH

‘Issuing officer’s signature

City and state: Phoenix, Arizona M. Pruneau, Deputy Clerk
Printed name-and title

 

 

 

 

Return
This warrant was received on (date) = FA-/-F and the person was arrested on (date) Fes BP
at (city and state) Be tael Se Vth Ae .
Date: So

 

L YY YZ officer’s signature

for

Printed name and title

 

 
